In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00078-CR

NATHANIEL KYLE FURSTONBERG,                 §   On Appeal from the 415th District Court
Appellant
                                            §   of Parker County (CR19-0776)

                                            §   October 6, 2022

V.                                          §   Memorandum Opinion by Justice Kerr

                                            §   Concurring Memorandum Opinion by
                                                Justice Walker

THE STATE OF TEXAS                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete both the

time-payment fee and the reimbursement cost of an appointed attorney. It is ordered

that the judgment of the trial court is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr